     Case 1:19-cv-00900-AWI-BAM Document 28 Filed 08/12/20 Page 1 of 3

 1

 2

 3

 4

 5

 6                        UNITED STATES DISTRICT COURT
 7                               EASTERN DISTRICT OF CALIFORNIA

 8

 9    JASON MCCLAIN,                                       Case No. 1:19-cv-00900-AWI-BAM (PC)
10                       Plaintiff,                        ORDER DENYING MOTION FOR LAW
                                                           LIBRARY COPY OF EXHIBIT AND FOR
11           v.                                            PARALEGAL ASSISTANT
12    SCHOO, et al.,                                       (ECF No. 27)
13                       Defendants.
14

15          Plaintiff Jason McClain (“Plaintiff”) is a state prisoner proceeding pro se and in forma

16   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. This action proceeds on

17   Plaintiff’s complaint against Defendants Schoo, Gonzalez, and Brooks for failure to protect in

18   violation of the Eighth Amendment.

19          On July 27, 2020, Defendants filed a motion to dismiss. (ECF No. 25.) Plaintiff filed his

20   opposition to the motion to dismiss on August 6, 2020. (ECF No. 26.) The deadline for

21   Defendants to file their reply has not yet expired.

22          Currently before the Court is Plaintiff’s “Motion for Law Library Copy of Exhibit and

23   Paralegal Assistant,” filed August 10, 2020. (ECF No. 27.) Defendants have not yet had the

24   opportunity to file a response, but the Court finds a response unnecessary. The motion is deemed

25   submitted. Local Rule 230(l).

26          In his motion, Plaintiff requests that the Court issue an order for law library access and

27   provide him with all exhibits regarding this case. (ECF No. 27.) Plaintiff states that he has

28   misplaced some documents and his requesting the Court send him copies. Plaintiff states that he
                                                           1
     Case 1:19-cv-00900-AWI-BAM Document 28 Filed 08/12/20 Page 2 of 3

 1   is not being denied access to the law library, but needs a court order for priority user. Due to the

 2   ongoing pandemic, the institution is still on modified program, so Plaintiff wants to be able to

 3   serve the defendant if he can’t get a copy at the law library. Plaintiff also requests that the Court

 4   appoint him a paralegal assistant. Plaintiff states that the administrative segregation unit lock-up

 5   sheet displays proof of his TABE score. (Id.) There are no exhibits attached to the motion.

 6          The Clerk of the Court does not ordinarily provide free copies of case documents to

 7   parties, even those proceeding in forma pauperis. See Hullom v. Kent, 262 F.2d 862, 863 (6th

 8   Cir. 1959.) Plaintiff is responsible for maintaining his own records for this proceeding. Although

 9   the Court sometimes makes exceptions upon a showing of good cause, Plaintiff’s “misplacing” of

10   certain documents does not entitle him to copies of all documents filed throughout this action.

11   Plaintiff is informed that the Clerk charges $0.50 per page for copies of documents. See 28

12   U.S.C. § 1914(b). Copies of up to twenty pages may be made by the Clerk’s Office at this Court

13   upon written request, prepayment of the copy fees, and submission of a large, self-addressed

14   stamped envelope. Plaintiff should specifically identify which documents he wants copied.

15          Next, the Court declines to issue an order granting Plaintiff priority user status at his

16   institution’s law library. At this time, the only pending motion is Defendants’ motion to dismiss,

17   which Plaintiff has already opposed. As Plaintiff notes, he is not being denied law library access

18   at his institution, and it is unclear what research or copying Plaintiff needs to do in connection

19   with this case. If Plaintiff needs additional time to access the law library at his institution in

20   connection with a specific deadline or filing in this case, he may file a motion specifically asking
21   for an extension of that deadline or other necessary relief.

22          Finally, although Plaintiff has requested paralegal assistance rather than appointed

23   counsel, the Court will treat the request as one for appointed counsel, as the Court does not have

24   the authority to appoint Plaintiff a paralegal assistant. As Plaintiff was previously informed, he

25   does not have a constitutional right to appointed counsel in this action, Rand v. Rowland, 113

26   F.3d 1520, 1525 (9th Cir. 1997), rev’d in part on other grounds, 154 F.3d 952, 954 n.1 (9th Cir.
27   1998), and the court cannot require an attorney to represent plaintiff pursuant to 28 U.S.C. §

28   1915(e)(1). Mallard v. U.S. Dist. Court for the S. Dist. of Iowa, 490 U.S. 296, 298 (1989).
                                                         2
     Case 1:19-cv-00900-AWI-BAM Document 28 Filed 08/12/20 Page 3 of 3

 1   However, in certain exceptional circumstances the court may request the voluntary assistance of

 2   counsel pursuant to section 1915(e)(1). Rand, 113 F.3d at 1525.

 3           Without a reasonable method of securing and compensating counsel, the Court will seek

 4   volunteer counsel only in the most serious and exceptional cases. In determining whether

 5   “exceptional circumstances exist, a district court must evaluate both the likelihood of success on

 6   the merits [and] the ability of the [plaintiff] to articulate his claims pro se in light of the

 7   complexity of the legal issues involved.” Id. (internal quotation marks and citations omitted).

 8           The Court has considered Plaintiff’s request, but does not find the required exceptional

 9   circumstances. Even if it is assumed that Plaintiff is not well versed in the law and that he has

10   made serious allegations which, if proved, would entitle him to relief, his case is not exceptional.

11   This Court is faced with similar cases filed by prisoners proceeding pro se and in forma pauperis,

12   who are receiving mental health treatment almost daily. These prisoners also must conduct legal

13   research and prosecute claims without the assistance of counsel.

14           Furthermore, at this stage in the proceedings, the Court cannot make a determination that

15   Plaintiff is likely to succeed on the merits. Although the case was screened and now proceeds on

16   the claims identified as cognizable, Defendants’ motion to dismiss is currently pending and may

17   dispose of the entirety of this action. Also, based on a review of the record in this case, the Court

18   does not find that Plaintiff cannot adequately articulate his claims, nor that he is illiterate. As

19   demonstrated in the instant motion, Plaintiff is able to prepare and file documents clearly setting

20   forth his contentions, without assistance from counsel.
21           For the foregoing reasons, Plaintiff’s motion for copies, access to the law library, and a

22   paralegal assistant, (ECF No. 27), is HEREBY DENIED, without prejudice.

23
     IT IS SO ORDERED.
24

25       Dated:     August 12, 2020                               /s/ Barbara    A. McAuliffe              _
                                                           UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                          3
